

2007 Form of RSU Agreement

SERVICE-BASED AND FINANCIAL PERFORMANCE-BASED
RESTRICTED STOCK UNIT GRANT AGREEMENT




THIS AGREEMENT, made as of the ___ day of November, 2007 (the “Grant Date”),
between MDC Partners Inc., a Canadian corporation (the “Corporation”), and
________________ (the “Grantee”).
 
WHEREAS, the Corporation has adopted the 2005 Stock Incentive Plan (the “Plan”)
for the purpose of providing employees and consultants of the Corporation and
eligible non-employee directors of the Corporation’s Board of Directors a
proprietary interest in pursuing the long-term growth, profitability and
financial success of the Corporation (except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions set forth in the Plan).


WHEREAS, the Human Resources & Compensation Committee (the “Committee”) of the
Board of Directors has determined that it is in the best interests of the
Corporation to make the financial performance-based award set forth herein,
which award will vest in part based on the Grantee’s continued service to the
Company through the applicable vesting date, and in part based upon achievement
by the Corporation of specified financial growth targets during the calendar
years 2007 - 2009.


WHEREAS, pursuant to the Plan, the Committee has determined to grant an Other
Stock-Based Award to the Grantee in the form of restricted units (“Restricted
Stock Units”) of Class A subordinate voting shares (the “Class A Shares”),
subject to the terms, conditions and limitations provided herein, including
achievement of financial performance targets, and in the Plan;


NOW, THEREFORE, the parties hereto agree as follows:


1.    Grant of Restricted Stock Unit.


1.1    The Corporation hereby grants to the Grantee, on the terms and conditions
set forth in this Agreement, the number of Restricted Stock Units set forth
under the Grantee's name on the signature page hereto and in accordance with
Section 1.2 (the “2007 RSU Award”). Each Restricted Stock Unit issued as part of
the 2007 RSU Award shall represent the right to receive one issued and
outstanding share of the Class A Shares of the Corporation, but shall be subject
to the restrictions, conditions and other terms set forth in this Agreement and
in the Plan.


1.2    The Grantee's rights with respect to all the Class A Shares underlying
the 2007 RSU Award shall not vest and will remain forfeitable at all times prior
to the Vesting Date (as defined below). At any time, reference to the 2007 RSU
Award shall be deemed to be a reference to the Restricted Stock Units granted
under Section 1.1 that have neither vested nor been forfeited pursuant to the
terms of this Agreement.


1.3    This Agreement shall be construed in accordance with, and subject to, the
terms of the Plan (the provisions of which are incorporated herein by
reference).



--------------------------------------------------------------------------------


2.    Rights as Holder of Restricted Stock Units; Non-Transferability.


With respect to the 2007 RSU Award, the Grantee shall have no rights as a
stockholder of the Corporation (including the right to vote or receive
dividends) with respect to any Class A Shares of the Corporation until the date
of issuance to the Grantee of a certificate or other evidence of ownership
representing such Class A Shares in settlement thereof. In addition, dividend
equivalents will not be paid or payable with respect to the 2007 RSU Award
subject to this Agreement. Prior to the Vesting Date, the Grantee shall not be
entitled to transfer, sell, pledge, hypothecate or assign any portion of the
2007 RSU Award (collectively, the “Initial Transfer Restrictions”). Subsequent
to the Vesting Date, the Grantee may only transfer, sell, pledge, hypothecate or
assign shares of Stock issued in satisfaction of the RSU Award in accordance
with Section 3.5 of this Agreement (the “Stock Ownership Transfer
Restrictions”).


3.    Vesting; Lapse of Restrictions.


3.1    Service Based Award. The Initial Transfer Restrictions with respect to
34% of the 2007 RSU Award (the “Service Based Award”) shall lapse on the third
(3rd) anniversary of the Grant Date (the “Vesting Date”) so long as the Grantee
continues to be serving as an employee of the Corporation on such Vesting Date;
provided, that the 2007 RSU Award shall vest, and the Initial Transfer
Restrictions with respect to the 2007 RSU Award shall lapse, if sooner, on the
date of any one of the following “Permitted Acceleration Events” (also a Vesting
Date): (i) the occurrence of a Change in Control (as defined in Section 3.4
below); (ii) the Grantee’s employment is terminated by the Corporation other
than for “cause” or for “good reason” (as such term is defined in the Grantee’s
underlying employment agreement); (iii) the Grantee’s death or disability; or
(iv) retirement at or after age 62 with the approval of the Committee.


3.2    Performance Based Award.


(a)    Organic Growth Target Award. In the event that the Corporation achieves
an Organic Growth Performance Factor of at least 25% as of [December 31, 2009],
then the Initial Transfer Restrictions will lapse with respect to 33% of the
2007 RSU Award (the “Organic Growth Target Award”) on [March 15, 2010] (the
“Vesting Date”) so long as the Grantee continues to be employed by the
Corporation on such Vesting Date. In the event that the Organic Growth
Performance Factor is more than 1% but less than 25%, then the Initial Transfer
Restrictions will lapse with respect to a pro-rata portion of the Organic Growth
Target Award on the Vesting Date determined based on the ratio the actual level
of achievement of the Organic Growth Performance Factor bears to 25%, so long as
that the Grantee continues to be employed by the Corporation on such Vesting
Date.


(b)    Stock Price Target Award. In the event that the Corporation achieves a
Stock Price Performance Factor of at least 15% as of [December 31, 2009], then
the Initial Transfer Restrictions will lapse with respect to 33% of the 2007 RSU
Award (the “Stock Price Target Award”) on [March 15, 2010] (the “Vesting Date”)
so long as the Grantee continues to be employed by the Corporation on such
Vesting Date. In the event that the Stock Price Performance Factor is more than
1% but less than 15%, then the Initial Transfer Restrictions will lapse with
respect to a pro-rata portion of the Stock Price Target Award on the Vesting
Date, determined based on the ratio the actual level of achievement of the Stock
Price Performance Factor bears to 15%, so long as the Grantee continues to be
employed by the Corporation on such Vesting Date.


2

--------------------------------------------------------------------------------


(c)    Notwithstanding anything to the contrary set forth above, the Initial
Transfer Restrictions shall lapse with respect to the Organic Growth Target
Award and the Stock Price Target Award on the occurrence of a Permitted
Acceleration Event. In addition, in the event the Grantee (i) is terminated by
the Corporation without Cause or (ii) dies or becomes Disabled, as defined
below, the number of Restricted Stock Units under the Performance Based Award in
which the Grantee shall vest on any Vesting Date shall be the product of (a) the
number of Restricted Stock Units under the 2007 RSU Award that would otherwise
vest in accordance with Section 3.2(a) and 3.2(b) hereof on such date, if any
and (b) a fraction, the numerator of which shall be the number of full months of
service completed by the Grantee prior to his or her termination without Cause,
death or Disability, as applicable and after the Grant Date, and the denominator
of which shall be (x) in the case of vesting as a result of achievement of the
Organic Growth Performance Factor or the Stock Price Performance Factor, the
number of months in the relevant performance period, as set forth in Section 3.4
hereof, or (y) in the case of a Permitted Acceleration Event as defined in
Section 3.1, the number of full months from the Grant Date to the applicable
Vesting Date. Any portion of the Performance Based Award that does not and, as a
result of the application of this Section 3.2(c) cannot, vest shall be forfeited
and automatically transferred to and reacquired by the Corporation at no cost to
the Corporation, and neither the Grantee nor any heirs, executors,
administrators or successors of such Grantee shall thereafter have any right or
interest in such Restricted Stock Units.


3.3    General Termination Provisions. Notwithstanding anything in this
Agreement to the contrary, upon any termination of a Grantee for Cause [or the
resignation by the Grantee of his or her employment without “good reason”] prior
to the Vesting Date, the then-unvested portion of the 2007 RSU Award immediately
shall be forfeited in its entirety and automatically transferred to and
reacquired by the Corporation at no cost to the Corporation, and neither the
Grantee nor any heirs, executors, administrators or successors of such Grantee
shall thereafter have any right or interest in such Restricted Stock Units. In
addition, any portion of the 2007 RSU Award that is a Performance Based Award
that has not vested as of [March 16, 2010] shall be forfeited on such date and
automatically transferred to and reacquired by the Corporation at no cost to the
Corporation and neither the Grantee nor any heirs, executors, administrators or
successors of such Grantee shall thereafter have any right or interest in such
Restricted Stock Units.


3.4    Additional Transfer Restrictions. The Grantee may not at any time prior
to the Vesting Date, transfer, sell, pledge, hypothecate or assign any portion
of the 2007 RSU Award. From and after the Vesting Date, the Grantee may not
transfer, sell, pledge, hypothecate or assign any Class A Shares issued or
issuable in connection with the 2007 RSU Award unless the Committee determines,
with the advice of the General Counsel and/or Chief Financial Officer of the
Corporation, that Grantee has satisfied the Corporation’s Stock Ownership
Guidelines, as in effect from time to time, and any transfer, sale, pledge,
hypothecation or assignment of any such Class A Shares would not cause Grantee
to fail to satisfy such Stock Ownership Guidelines. Notwithstanding the
foregoing Stock Ownership Transfer Restrictions, the Grantee will be permitted
to sell a sufficient number of Class A Shares to satisfy his applicable income
tax liability in connection with the lapse of the Initial Transfer Restrictions
(or delivery of Class A Shares in connection with such lapse of the Initial
Transfer Restrictions) on a Vesting Date.


3.5    Certain Definitions. For purposes of the foregoing, the following terms
shall have the following meanings:


3

--------------------------------------------------------------------------------


(a)    “Organic Growth Performance Factor” means the percentage by which the
[cumulative organic revenue growth of the Corporation during the period from
[January 1, 2007 through December 31, 2009] exceeds the average organic revenue
growth of the entities set forth on Schedule A hereof (the “Peer Group”) during
the same period], as determined by the Committee.


(b)    “Stock Price Performance Factor” means the percentage by which the
[cumulative appreciation in the stock price of the Corporation (“Stock Price
Growth”) during the period from [January 1, 2007 through December 31, 2009]
exceeds the average stock price appreciation of the Peer Group during the same
period], as determined by the Committee.


(c)    “Performance Measure Components” means, collectively, the Organic Growth
Performance Factor and the Stock Price Performance Factor.


(d)    “Cause” means the Grantee’s termination by reason of (i) his continued or
willful failure substantially to perform his duties for the Corporation, (ii)
his willful and serious misconduct in connection with the performance of his
duties for the Corporation, (iii) the Grantee’s conviction of, or entering a
plea of guilty or nolo contendere to, a crime that constitutes a felony or a
crime involving moral turpitude, (iv) his fraudulent or dishonest conduct or (v)
his material breach of any of his obligations or covenants under any written
policies of the Corporation or any written agreement between such Grantee and
the Corporation.


(e)    “Change in Control” shall have the meaning set forth in Section 2(b) of
the Plan, provided that the reference to “twenty-five percent (25%) or more of
the combined voting power of MDC's then outstanding voting securities” in
Section 2(b)(i) of the Plan shall, for purposes of this 2007 RSU Award, be
amended to read “fifty percent (50%) or more of the combined voting power of
MDC's then outstanding voting securities”; and, provided further, that the
reference in Section 2(b)(iii)(A)(III)(3) to “twenty five percent (25%) or more
of the combined voting power of the Surviving Corporation’s voting securities
outstanding immediately following such transaction” shall, for purposes of this
2007 RSU Award, be amended to read “fifty percent (50%) or more of the combined
voting power of the Surviving Corporation’s voting securities outstanding
immediately following such transaction”.


(f)    “Disability” shall mean a mental or physical condition of the Grantee
rendering him unable to perform his duties for the Corporation for a period of
six (6) consecutive months or for 180 days within any consecutive 365-day period
and which is reasonably expected to continue indefinitely; provided that if, as
of the date of determination, the Grantee is a party to an effective employment
agreement with a different definition of “Disability” or any derivation of such
term, the definition of “Disability” (or its derivation) contained in such
employment agreement shall be substituted for the definition set forth above for
all purposes hereunder.


4.    Delivery of Shares.


(a)    Certificates (or an electronic "book entry") representing those Class A
Shares issued in settlement of Restricted Stock Units in respect of which the
Initial Transfer Restrictions have lapsed pursuant to Section 3 hereof shall be
delivered to the Grantee as soon as practicable following the applicable Vesting
Date.


4

--------------------------------------------------------------------------------


(b)    The Grantee, or the executors or administrators of the Grantee's estate,
as the case may be, may receive, hold, sell or otherwise dispose of those Class
A Shares of the Corporation delivered to him or her pursuant to this Section 4
free and clear of the Initial Transfer Restrictions, but subject to compliance
with the Stock Ownership Transfer Restrictions and all applicable federal and
state securities laws.
 
5.    No Right to Continued Retention. Nothing in this Agreement or the Plan
shall be interpreted or construed to confer upon the Grantee any right with
respect to continuance as an employee, nor shall this Agreement or the Plan
interfere in any way with the right of the Corporation to terminate the
Grantee's service as an employee at any time.


6.    Adjustments Upon Change in Capitalization. If, by operation of Section 10
of the Plan, the Grantee shall be entitled to new, additional or different
shares of stock or securities of the Corporation or any successor corporation or
entity or other property, such new, additional or different shares or other
property shall thereupon be subject to all of the conditions and restrictions
which were applicable to the Restricted Stock Units immediately prior to the
event and/or transaction that gave rise to the operation of Section 10 of the
Plan.


7.    Modification of Agreement; Adjustment of Performance Measures by the
Committee.
 
(a)    Except as set forth in the Plan and herein, this Agreement may be
modified, amended, suspended or terminated, and any terms or conditions may be
waived, but only by a written instrument executed by the parties hereto.
Notwithstanding the foregoing, the Committee shall adjust the Performance
Measure Components in the event that the Corporation acquires or disposes any
material assets or business.


(b)    It is the parties' intent that the 2007 RSU Grant and the potential
issuance of Class A Shares hereunder shall comply with the provisions of Section
409A of the U.S. Tax Code. Accordingly, notwithstanding any provision to the
contrary contained herein, the parties agree that this Agreement may be amended
to conform to their intent as set forth in the preceding sentence and that they
shall work together in good faith to accomplish such amendment taking into
account any regulations or other guidance issued after the date of this
Agreement under Tax Code Section 409A.


8.    Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force and effect in accordance with their terms.


9.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of New York without
regard to its conflict of laws principle, except to the extent that the
application of New York law would result in a violation of the Canadian Business
Corporation Act.

5

--------------------------------------------------------------------------------


10.    Successors in Interest. This Agreement shall inure to the benefit of and
be binding upon any successor to the Corporation. This Agreement shall inure to
the benefit of the Grantee's heirs, executors, administrators and successors.
All obligations imposed upon the Grantee and all rights granted to the
Corporation under this Agreement shall be binding upon the Grantee's heirs,
executors, administrators and successors.
 

MDC PARTNERS INC.                 By:         Name:

--------------------------------------------------------------------------------

Michael Sabatino     Title: Chief Accounting Officer      

 

MDC PARTNERS INC.                 By:         Name:

--------------------------------------------------------------------------------

Mitchell Gendel     Title: General Counsel      

 

GRANTEE:                 By:        
 
 
Name:

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

       

Number of Restricted Stock Units Hereby Granted:



 
6

--------------------------------------------------------------------------------


Schedule A
 

 
 
7

--------------------------------------------------------------------------------

